DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 5/1/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,877,770 and U.S. Patent No. 10,939,950 and U.S. Patent Application No. 15,898,459 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Shimokaji on 4/29/2021.

The application has been amended as follows: 
Paragraph [001] of the Specification has been updated to add parent patent number to read as:

“[001] This application is a continuation-in-part of US Patent Application No. 15/841,213 filed December 13, 2017, now US Patent No. 10,939,950, which is a continuation of US Patent Application No. 14/280,524 filed May 16, 2014, now US Patent No. 9,877,770, both of which claim priority to US provisional application no. 61/824,299 filed May 16, 2013, and all of which are incorporated herein by reference. This application also claims the benefit of US provisional application no. 62/462,937 filed February 24, 2017, which is incorporated herein by reference.”

Claim 17: “applying an electrical potential to the anodic and cathodic electrodes” in line 5 has been changed to --applying an electrical potential to the at least one of the anodic electrode and the cathodic electrode--.
Claim 25: “electrochemically degrading the skin tissue with an electrical potential applied to an anodic electrode and a cathodic electrode while in the presence of saline” in lines 3-5 have been changed to “electrochemically degrading the skin tissue with an electrical potential applied to an anodic electrode and a cathodic electrode while in presence of saline used as a reagent which undergoes electrolysis during the electrochemically degrading”
Claims 31-51 are canceled.

Claims 1-12, 14-18, 23, 25-26 and 28 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHADIJEH A VAHDAT/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794